Citation Nr: 0932345	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  04-35 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a heart disorder, 
diagnosed as coronary artery disease (CAD) and hypertension 
(HTN), to include as secondary to or aggravated by service-
connected disabilities.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1966 to February 
1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

This issue was previously before the Board in July 2008; at 
that time the issue was characterized as involving coronary 
artery disease only.  However, it appears from the Veteran's 
contentions that he is also seeking service connection for 
hypertension.  See Veteran Statement, November 2008.  
Furthermore, the July 2009 supplemental statement of the case 
included hypertension in its discussion of the issue; 
therefore, the Board has recharacterized the issue as 
indicated on the title page.  It is also noted that the July 
2008 Board decision remanded the issue for further 
development which has since been accomplished.  

In a November 2008 communication to the RO, the Veteran 
raised a new claim of entitlement to a total disability 
rating based upon individual unemployability (TDIU).  This 
matter is referred to the RO for any additional development.


FINDING OF FACT

The competent medical evidence of record shows that the 
Veteran's service-connected disabilities have aggravated his 
current heart disorders diagnosed as coronary artery disease 
and hypertension.  




CONCLUSION OF LAW

The Veteran's coronary artery disease and hypertension are 
aggravated by his service-connected disabilities.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.310, 4.3 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Service Connection

The Veteran is claiming entitlement to service connection for 
coronary artery disease and hypertension, claimed as 
secondary to his service-connected disabilities, which 
include severe wound residuals and fractures of the left 
tibia and fibula with peroneal nerve involvement; severe 
venous insufficiency of the bilateral lower extremities; and 
degenerative joint disease of the bilateral hips and knees.  
The Veteran concedes that he was not diagnosed with CAD or 
HTN until many years after his separation from service; 
nevertheless, he contends that he developed CAD and HTN as a 
result of his service-connected disabilities which, due to 
their severity, cause him to live a sedentary lifestyle.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Again, the Veteran is claiming service connection on a 
secondary basis with respect to his heart disorders.  In 
order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).  
It is also noted that additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a). See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

The Board finds that the requirements for a grant of 
secondary service connection have been met with respect to 
the coronary artery disease claim, as will be explained 
below.   

VA examination in December 2008, and private treatment 
reports dated in 2004 confirm diagnoses of CAD and HTN.  
Thus, current disabilities are established. Further, there is 
no dispute that the Veteran is service-connected for the 
various disabilities outlined above.  Finally, competent 
medical evidence indicates that his current heart problems 
are aggravated by the service-connected disabilities.  

For example, a February 2004 opinion written by Dr. Ashraf 
found the Veteran's sedentary lifestyle, which was due to his 
"severe" service-connected arthritis (left knee), 
contributed to the Veteran's CAD.  That physician offered a 
similar opinion in March 2004, in which he stated that the 
Veteran's service-connected arthritis of the hips and knees 
resulted in a sedentary lifestyle, which contributed to the 
CAD.  

In December 2008, the Veteran underwent a VA examination for 
the purpose of determining whether the Veteran's CAD and HTN 
were aggravated by his service-connected disabilities.  The 
examiner, who later provided an "amended" opinion as 
detailed below, found that it was at least as likely as not 
that the Veteran's service-connected orthopedic injuries 
contributed to the development of HTN and CAD.  She further 
opined that it was more likely than not that his physical 
limitations from service-connected disabilities aggravated 
the CAD and HTN.  She noted that, in forming these opinions, 
the "severe degree of physical limitation that [the Veteran] 
has lived with since his injury in Vietnam" was "quite out 
of the ordinary" even for many others similarly injured.  

The Board acknowledges the April 2009 "amended" VA 
examination report in which the December 2008 examiner stated 
that the Veteran's "extensive orthopedic injuries and 
decreased ambulatory capacity since his military service did 
not cause his coronary artery disease, nor his 
hypertension." (Emphasis added). 

However, this same VA examiner also contemporaneously 
concluded that it was likely that his decreased activity, due 
to his service-connected injuries, had adversely affected the 
progression of his CAD and HTN.  The examiner rationalized 
that numerous studies demonstrate that increased physical 
activity have a positive effect on HTN control and the 
outcome of CAD.  She further explained that the Veteran 
"clearly" did not have the capacity to exercise in a 
fashion that would afford him those positive effects.  
Unfortunately, the amount of "increased manifestations" (or 
"increase in severity") due to aggravation from his 
service-connected decreased physical capacity could not be 
quantified or measured.  

Based on the foregoing, it is determined that the evidence is 
at least in equipoise as to whether the current heart 
disorders are due to the service-connected disabilities, 
namely severe venous insufficiency and various bilateral hip 
and leg disabilities.  The VA examiner in April 2009 
concluded that the service-connected disabilities did not 
cause the CAD or HTN; however, a secondary service connection 
claim is not dependent on a showing of direct causation.  
Rather, as explained above, 38 C.F.R. § 3.310 provides that 
any increase in the severity of a nonservice-connected 
disease that is proximately due to or the result of a 
service-connected disease, will be service connected.  In 
this regard, her April 2009 "amended" opinion as to direct 
causation is not persuasive because it is unresponsive and 
irrelevant to the question that she was asked.  

In any event, the record otherwise contains both private and 
VA opinions that support a grant of service connection on a 
secondary basis.  Again, Dr. Ashraf opined that the Veteran's 
sedentary lifestyle, due in part to his service-connected 
disabilities, has contributed to his CAD.  Likewise, the VA 
examiner concluded that the Veteran's service connected 
disabilities have aggravated his coronary artery and 
hypertension disease.  Based on the foregoing, the claim of 
entitlement to service connection for a heart disorder, 
diagnosed as coronary artery disease and hypertension, is 
allowed on a secondary basis.  The Board notes that in 
reaching this conclusion, the evidence is at least in 
equipoise, and the benefit of the doubt doctrine has been 
applied where appropriate. See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a heart disorder, 
diagnosed as CAD and HTN, as secondary to service-connected 
disabilities, is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


